DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was submitted on 01/10/2022. Claims 1 and 15-16 has been amended, claims 17-20 have been canceled, and claims 21-28 have been added. Currently, claims 1-16 and 21-28 are pending and are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "may be" (line 25) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation is unclear as to whether or not the arcuate external surface portion is brought into engagement with a portion of the female adjacent the urethral opening. For the purpose of examination, the limitation will be interpreted as “any portion of said arcuate external surface portion is
Claims 2-16 are subsequently rejected by virtue of being dependent on claim 1
Regarding claim 21, the phrase "may be" (line 26) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation is unclear as to whether or not the arcuate external surface portion is brought into engagement with a portion of the female adjacent the urethral opening. For the purpose of examination, the limitation will be interpreted as “any portion of said arcuate external surface portion is brought into engagement…”
Claims 22-28 are subsequently rejected by virtue of being dependent on claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 20170266031) in view of Shcervinsky (US 20040006311), Dolliver (US 20050192548), and Lloyd (WO 2014085099).
Regarding claim 1, Sanchez discloses an integrated unit for automatically removing by suction urine voided by a female and providing that urine to a receptacle or canister coupled to a source of suction providing suction having a first value (abstract), said integrated unit comprising: 
an external catheter configured for external disposition in fluid communication with a urethra opening of the female (fig. 21 discloses the entire catheter), whereupon urine by the 
an elongated suction tube 1320 having a longitudinal central axis (see annotated figs 19-21 below) and comprising a first section (fig. 21, first section of tube 1320 within permeable membrane 1330, see paragraph 0128) and a second section (fig. 21, second section outside the permeable membrane 1330), said first section having a distal end, a proximal end, at least one longitudinal passageway extending through said first section from said distal end to said proximal end (paragraph 0128, “The outlet tube 1320 can be inserted into the channel 1340B such that fluid… can be removed from the permeable support 1340 via the channel 1340B and the outlet tube 1320”, therefore it appears to teach a longitudinal passageway between a distal and a proximal end), 
a removable cover formed of a liquid permeable material  (paragraph 0127, “In some implementations, a web of flexible porous material can be in the form of a flexible sheet rolled or folded into a tubular shape… the permeable support 1340 can then be secured in this shape using securing elements 1352”, therefore it appears to teach that the cover is removable) having a longitudinal central axis (fig. 20, axis center to channel 1340B) and an external surface, said external surface including a distal external end surface portion (see annotated figs 19-21 below), and an “additional” external surface portion (see annotated fig. 21 below), said removable cover being configured to be disposed over and about said elongated suction tube to completely cover 
whereupon urine voided from the female passes laterally though said cover and from there to said at least one longitudinal passageway of said external catheter (paragraph 0128, “The outlet tube 1320 can be inserted into the channel 1340B such that fluid that travels into the permeable support 1340 can be removed from the permeable support 1340 via the channel 1340B and the outlet tube 1320 (via, for example, a vacuum source)”).
but fails to teach wherein the suction tube has at least one continuous elongated slot extending along said at least one passageway from said distal end to a point adjacent said proximal end, said at least continuous elongated slot being in fluid communication with said at least one longitudinal passageway, whereupon urine voided from the female passes laterally though the cover and into said at least one continuous elongated slot and from there to said at least one longitudinal passageway of said external catheter, wherein the additional external surface of the removable cover has an arcuate external surface portion, said arcuate external surface portion being arcuate along the length thereof and extending around said longitudinal 

    PNG
    media_image1.png
    423
    829
    media_image1.png
    Greyscale

However, another embodiment in Figure 1 of Sanchez teaches the permeable support having a curved shape in contact with the permeable membrane 130 such that the permeable membrane is also arcuate (see paragraph 0074), said arcuate external surface portion being arcuate along the length thereof and extending around said longitudinal central axis from said distal external end surface portion to a proximal end of said arcuate external surface portion (an 

    PNG
    media_image2.png
    573
    432
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the additional external surface of the permeable membrane of the embodiment of fig. 21 disclosed in Sanchez by making is into an arcuate external, said arcuate surface portion being arcuate along the length thereof and extending around said longitudinal central axis from said distal external end surface portion to a proximal end of said arcuate external surface portion, as taught in Sanchez’s embodiment of figure 1, for the purpose of providing a suitable shape for the device to work with a patient and create a comfortable and secure interface for engagement with a user’s urethral opening (see paragraph 0074).

However, Schervinsky teaches a drainage catheter tube (fig. 2, catheter tube 210) that has at least one continuous elongated slot (fig. 2, plural lumens 250), said at least one continuous elongated slot being in fluid communication with said at least one longitudinal passageway (fig. 2, gaps 260), whereupon fluid voided from the patient passes laterally into the continuous elongated slot and from there to said at least one longitudinal passageway (paragraph 0092, “the gaps 260 between the segments providing plural longitudinal grooves 270 for fluid communication between the wound 150 and the plural lumens 250.”).
It would have then been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the tubing in Sanchez by adding at least one continuous elongated slot in fluid communication with at least one longitudinal passageway, whereupon urine voided from the female passes laterally though the cover and into said at least one 
Sanchez, , fails to teach a suction regulator comprising a housing including a first portion to which said second section is secured and a second portion forming a suction port, said suction port configured to be coupled to the receptacle or canister, whereupon said suction regulator is interposed between said external catheter and the receptacle or canister to regulate the amount of suction from said first value to a regulated value lower than said first value and to apply regulated suction at said regulated value to said external catheter, whereupon urine from said external catheter is carried through said suction regulator and into the receptacle or canister.
However, Dolliver teaches a suction regulator (fig. 1, valve means 119, paragraph 0029) with a suction port configured to be coupled to the receptacle or canister (fig. 1, canister 115), whereupon said suction regulator is interposed between said external catheter and the receptacle or canister (fig. 1, valve means 119 interposed between catheter 102 and canister 115) to regulate the amount of suction from said first value to a regulated value lower than said first value and to apply regulated suction at said regulated value to said external catheter, whereupon fluid from said external catheter is carried through said suction regulator (paragraph 0029) and into the receptacle or canister (paragraph 0023)
It would have been obvious to modify the device disclosed in Sanchez, to include a suction regulator having all the claim features , as taught by Dolliver, for the purpose of providing a suitable means of controlling the application of suction at the drain catheter (see Dolliver, paragraph 0007), thereby preventing damage to the surrounding tissue of the patient.

However, Lloyd teaches a pressure regulator with a housing (fig. 10A, housing 203) including a first portion (fig. 10A, patient-side port 212) and a second portion forming a suction port (fig. 10A, suction port 211).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the valve means disclosed in Sanchez, as modified by Shcervinsky and Dolliver to have a housing with a first and second port, as taught by Lloyd, for the purpose of providing a suitable means of keeping the components of the valve means in one place.
Regarding claim 2, Sanchez, as modified by Shcervinsky discloses wherein said distal end of said first section is open (see Shcervinsky, fig. 2).
Regarding claim 3, Sanchez, as modified by Shcervinsky discloses wherein the first section is malleable (see Shcervinsky, fig. 1, flexible outflow tube 120).
Regarding claim 4, Sanchez, as modified by Shcervinsky discloses wherein said first section comprises at least 3 equidistantly spaces longitudinal passageways (see Shcervinsky, fig. 2, plural lumens 250) and at least three continuous elongates slots extending along said at least three equidistantly spaced longitudinal passageways (see Shcervinsky, fig. 2, gaps 260).
Regarding claim 5, Sanchez, as modified by Shcervinsky discloses wherein said first section includes a central passageway surrounded by said at least three equidistantly spaced longitudinal passageways (see Shcervinsky, fig. 2, hollow core 220) and a malleable wire extending through said central passageway (see Shcervinsky, fig. 4, wires 490).
Regarding claims 6-8, Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd disclose substantially the device disclosed in claim 1, but fails to teach wherein said removable cover comprises a sponge material.
However, another embodiment disclosed in Sanchez teaches wherein the porous cover comprises a sponge material (see Sanchez, paragraph 0169, lines 9-15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the porous material disclosed in the embodiment of Sanchez of figs. 19-21 with a sponge material for the purpose of providing a suitable material for urine drainage that maintains its shape when wet, thereby maintaining contact with the user during a urination event (see Sanchez, paragraph 0169, lines 9-15).
Regarding claim 9, Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd, disclose wherein the receptacle or canister comprises a first port (see Sanchez, fig. 5, vacuum intake pipe 376), a second port (see Sanchez, fig. 5, discharge pipe 374), and a hollow interior in fluid communication with the first and second ports, the first port configured to be connected to the source of suction (see Sanchez, fig. 5, vacuum source 370), and wherein said suction regulator comprises: a first port in fluid communication with said proximal end of said elongated suction tube (see Lloyd, fig. 10A, suction port 211) to provide said regulated suction thereat to carry urine from said external catheter through said suction regulator, and through said suction port into the second port of the receptacle or canister (see Sanchez, fig. 5, canister 360) for collection in the hollow interior of the receptacle or canister (see Sanchez, fig. 5, canister 360, and Dolliver, paragraph 0023).

    PNG
    media_image3.png
    538
    432
    media_image3.png
    Greyscale

Regarding claim 10, Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd, disclose substantially the device disclosed in claim 1, and teaches that the device is operated between 20-40 mmgHg (see Sanchez, paragraph 0082, lines 23-28), but fails to teach wherein said regulated valve of suction is within the range of approximately 40-60 mmHg.
However, the applicant places no criticality on the range, stating that the preferred operation level would be approximately 40 mmHg-60 mmHg (see disclosure, pg. 11, lines 14-16). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the pressure range to 40-60 mmHg for the purpose of providing a suitable suction strength for draining urine from the patient since it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Regarding claim 11, Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd, disclose substantially the device disclosed in claim 1, and further teaches wherein urine is carried through said suction regulator into the receptacle or canister by air (see Sanchez, vacuum 
The property of air flow rate is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of air flow rate achieves optimizing suction force through routine experimentation. For example, one could increase the air flow rate to increase suction force, or decrease it to maintain patient safety.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the air flow rate in order to optimize the suction force to balance between drainage effectiveness and patient safety. See MPEP 2144.05(II)(A,B). 
Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd as applied to claim 1 above, and further in view of Yam (US 6024120).
Regarding claim 12, Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd disclose substantially the integrated unit of claim 1, but fails to teach wherein said suction regulator comprises a first chamber, a second chamber, a movable diaphragm and a biasing member, said first chamber being configured to have suction applied thereto from the receptacle or canister, said second chamber being at atmospheric pressure, said movable diaphragm separating said first chamber from said second chamber whereupon a differential pressure exists between said first and second chambers, said differential pressure imparting a differential pressure force on said movable diaphragm, said biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force. However, Yam teaches a suction regulator comprising a first chamber (fig. 11, suction side 106), a second chamber (fig. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the suction regulator disclosed in Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd with the features taught by Yam above, for the purpose of providing a suitable means to relieve an excess negative pressure condition with the catheter (col. 1, lines 5-15). 
Regarding claim 14, Sanchez, as modified by Shcervinsky, Dolliver, Lloyd, and Yam disclose wherein said suction regulator comprises a bleed hole in said movable diaphragm (see Yam, fig. 11, see annotated figure below) to enable ambient air from said second chamber (see Yam, fig. 11, venting side 104) to enter into said first chamber (see Yam, fig. 11, suction side 106).
Regarding claim 15, Sanchez, as modified by Shcervinsky, Dolliver, Lloyd, and Yam disclose wherein the second chamber includes an atmospheric reference port in said housing assembly (see Lloyd, fig. 9A, atmospheric reference port 302).
Regarding claim 16, Sanchez, as modified by Shcervinsky, Dolliver, Lloyd, and Yam disclose wherein said atmospheric reference port in said housing is located within a recess having at least one opening at an end thereof to prevent blockage of said atmospheric reference port (see Lloyd, fig. 9A, slot 306).

    PNG
    media_image4.png
    897
    772
    media_image4.png
    Greyscale

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, as modified by Shcervinsky, Dolliver, Lloyd, and Yam as applied to claim 12 above, and further in view of Karpowicz (US 20120238972).
Regarding claim 13, Sanchez, as modified by Shcervinsky, Dolliver, Lloyd, and Yam disclose substantially the device claimed in claim 12, but fails to teach wherein said first chamber comprises a valve seat and a moveable sealing member coupled to said movable diaphragm, said valve seat surrounding an opening for fluids within said first chamber to flow therethrough, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member. 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the suction regulator disclosed in Sanchez, as modified by Shcervinsky, Dolliver, Lloyd, and Yam, with the valve seat and movable sealing member coupled to said movable diaphragm, said valve seat surrounding an opening for fluids within said first chamber to flow therethrough, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member, as taught by Karpowicz, for the purpose of providing a suitable means of shutting off the source of suction when needed (see Karpowicz, paragraph 0013).
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Schervinsky
Regarding claim 21, Sanchez discloses an external catheter configured to be coupled to a source of suction and a receptacle or canister for automatically removing by suction urine voided by a female and providing that urine to the receptacle or canister (abstract), said external catheter comprising: 
an elongated suction tube 1320 configured to be coupled to the source of suction and to the receptacle or canister (fig. 21, suction tube 1320 can be coupled to a suction source and to a receptacle to remove urine, see paragraph 0128) having a longitudinal central axis (see annotated figs 19-21 below) and comprising a first section (fig. 21, first section of tube 1320 
a removable cover formed of a liquid permeable material  (paragraph 0127, “In some implementations, a web of flexible porous material can be in the form of a flexible sheet rolled or folded into a tubular shape… the permeable support 1340 can then be secured in this shape using securing elements 1352”, therefore it appears to teach that the cover is removable) having a longitudinal central axis (fig. 20, axis center to channel 1340B) and an external surface, said external surface including a distal external end surface portion (see annotated figs 19-21 below), and an additional external surface portion, said removable cover being configured to be disposed over and about said elongated suction tube to completely cover said first section (“As shown in FIG. 20, which is a cross-section of the permeable support 1340 shown in FIG. 19 taken along the line 20-20, the channel 1340B can be shaped and configured to receive an outlet tube 1320.”) whereupon said distal end of said elongated tube section is located within said removable cover adjacent said distal external end portion and all of said additional external surface is exposed so that any portion of said external surface portion may be brought into engagement with a portion of the female adjacent the urethral opening (fig. 20, permeable membrane 1330 exposed while wrapped around permeable support 1340), said removable cover being configured to be removed from said first section for disposal and replacement by another similarly constructed removable cover (paragraph 0127, “… the permeable support 
but fails to teach wherein the suction tube has at least one continuous elongated slot extending along said at least one passageway from said distal end to a point adjacent said proximal end, said at least continuous elongated slot being in fluid communication with said at least one longitudinal passageway, wherein the additional external surface of the removable cover has an arcuate external surface portion, said arcuate external surface portion being arcuate along the length thereof and extending around said longitudinal central axis from said distal external end surface portion to a proximal end of said arcuate external surface portion

    PNG
    media_image1.png
    423
    829
    media_image1.png
    Greyscale

However, another embodiment in Figure 1 of Sanchez teaches the permeable support having a curved shape in contact with the permeable membrane 130 such that the permeable membrane is also arcuate (see paragraph 0074), said arcuate external surface portion being arcuate along the length thereof and extending around said longitudinal central axis from said distal external end surface portion to a proximal end of said arcuate external surface portion (an 

    PNG
    media_image5.png
    585
    398
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the additional external surface of the permeable membrane of the embodiment of fig. 21 disclosed in Sanchez by making is into an arcuate external, said arcuate surface portion being arcuate along the length thereof and extending around said longitudinal central axis from said distal external end surface portion to a proximal end of said arcuate external surface portion, as taught in Sanchez’s embodiment of figure 1, for the purpose of 
Sanchez fails to teach wherein the suction tube has at least one continuous elongated slot extending along said at least one passageway from said distal end to a point adjacent said proximal end, said at least continuous elongated slot being in fluid communication with said at least one longitudinal passageway.
However, Schervinsky teaches a drainage catheter tube (fig. 2, catheter tube 210) that has at least one continuous elongated slot (fig. 2, plural lumens 250), said at least one continuous elongated slot being in fluid communication with said at least one longitudinal passageway (fig. 2, gaps 260), whereupon fluid voided from the patient passes laterally into the continuous elongated slot and from there to said at least one longitudinal passageway (paragraph 0092, “the gaps 260 between the segments providing plural longitudinal grooves 270 for fluid communication between the wound 150 and the plural lumens 250.”)
It would have then been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the tubing in Sanchez with the tubing disclosed in Shcervinsky for the purposes of improving fluid flow through the tubing by having additional pathways for fluid to flow into the catheter (see Shcervinsky, paragraph 0084).
•	Regarding claim 22, Sanchez, as modified by Shcervinsky discloses wherein said distal end of said first section is open (see Shcervinsky, fig. 2).
•	Regarding claim 23, Sanchez, as modified by Shcervinsky wherein the first section is malleable (see Shcervinsky, fig. 1, flexible outflow tube 120).
•	Regarding claim 24, Sanchez, as modified by Shcervinsky discloses wherein said first section comprises at least 3 equidistantly spaces longitudinal passageways (see Shcervinsky, fig. 
•	Regarding claim 25, Sanchez, as modified by Shcervinsky, discloses wherein said first section includes a central passageway surrounded by said at least three equidistantly spaced longitudinal passageways (see Shcervinsky, fig. 2, hollow core 220) and a malleable wire extending through said central passageway (see Shcervinsky, fig. 4, wires 490).
•	Regarding claims 26-28, Sanchez, as modified by Shcervinsky, Dolliver, and Lloyd disclose wherein said removable cover comprises a sponge material (see Sanchez, paragraph 0169, “The material of which permeable support 2640 is formed may be compressible. The material can also have sponge-like properties such that the material can maintain shape when wet”).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the argument to claim 1, particularly “The suction tube of Sanchez is not a drainage catheter, but merely a tube having an open distal end into which urine is withdrawn in an axial direction from a reservoir in the assembly to an external collector. Thus, there would be no need to substitute the Schervinsky catheter tube 210 with is longitudinally extending slots for the suction tube of Sanchez.”, the examiner respectfully disagrees.  While the tube within Sanchez is not a catheter, the device of Sanchez as a whole is considered to be a catheter.
Further, in response to the argument “In fact, such a substitution could impede the operation of the Sanchez device since the slots extending down a portion of the length of the Schervinsky tube could allow air within the interior of the impermeable layer 1650 outside the 
In response to arguments with respect to claim 1, particularly “In particular, the external catheter of the subject invention can be oriented in any direction with respect to the female’s urethral opening… in contradistinction the Sanchez device has to be oriented with respect to the patient so that the area of the permeable layer exposed by the window or opening…”. This argument is rendered moot under a new embodiment disclosed in Sanchez. See analysis for Claim 1 above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, “Moreover, it is respectfully submitted that the combination of the Sanchez, Shcervinsky, Dolliver and Lloyd references as applied to Claim 1 appears to be based on hind-sight reasoning and using the applicant’s own disclosure as a template for the combination”, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785                                                                                                                                                                                                       




v